DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is unclear as to what metric the limitation “correspond” is to limit the claims, e.g., correspond in size, shape, location, or other?
Claim 10 is unclear as to whether “a plurality of gaskets” is to include the previously recited claim 7 “gasket” or be in addition thereto.1  Additionally “plurality” contradicts the disclosure which shows in fig.7 only a single gasket (222).
Claim 11 is unclear as to how the limitation “in synchronous rotation or in non-synchronous rotation” is to limit the claimed invention since the two alternatives encompass all possible rotations (i.e., any rotation appears to read on the claim).
Claim 12 is unclear as to whether the latter recitation of “an engine” (line 7 of claim 12) is to refer to the same element as the previous recitation (line 3 of claim 12).
Claim 12 is unclear as to whether the latter recitation of “a starting motor” (line 9 of claim 12) is to refer to the same element as the previous recitation (line 2 of claim 12).
Claim 13 is unclear as to whether the “meshed gears” are to include the same elements previously referred to the driving wheel and driven wheel, or if they are in addition thereto.
Claim 14 is unclear since the limitation “wherein the starting protector is arranged between the first reduction gear set and the second reduction gear set” is in contradiction to the disclosure which shows in figure 4 that the protector to be between the starter (10) and the engine crankshaft (31), rather than between gearsets of a transmission. 
It is unclear if the claim 15 limitation “a crankshaft” is to refer to the same element as the previous claim 12 recitation or to an additional element.
The claim 18 limitation “the overrunning clutch” lacks proper antecedent basis such that it is unclear which of the previously recited elements, if any, are to be referred to by the term.
The claim 19 limitation “axes of the driving wheel and the driven wheel are located [on] an axis of the first gear and adjacent to an axis of the sixth gear; axes of the fourth gear and the fifth gear are located obliquely above the axes of the driving wheel and the driven wheel and adjacent to the axis of the sixth gear” contradicts the disclosure which shows in fig.5 that the axes (24) of driving/driven wheels (211, 220) is offset from the first gear (210), and further shows the axes (27) of fourth/fifth gears (221, 230) to be parallel and offset from the axes (24) of the driving/driven wheels (211, 220).
Claims 16, 17 and 20 depend from one or more of the above claims and are thus similarly rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Jonsson US 8789521.
The prior art structure bolded below is inherently capable of performing the functional limitations that are italicized below in accordance with USPTO policy.2 
As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim meaning and scope.3  
Claim 1. A starting protector for an all-terrain vehicle, comprising: a shaft (28), a driven wheel (27) fitted over the shaft and comprising a tooth portion (tooth portion of 27), a sleeving portion (middle portion of 27) and a locking portion (tip portion of 27), and the tooth portion being configured (with teeth) to be connected with an engine, a driving wheel (29) fitted over the sleeving portion, one side of the driving wheel being attached to the tooth portion, and the driving wheel being configured (with teeth) to be connected with a starting motor; a friction piece (149) fitted over the sleeving portion and being in synchronous rotation with the sleeving portion, the friction piece being attached to the other side of the driving wheel, and when starting torque of the engine exceeds a preset value, the driving wheel and the friction piece slipping relatively; and a compressing assembly (32, 146) fitted over the sleeving portion and the locking portion to compress the friction piece and the driving wheel.  
Claim 2. The starting protector for the all-terrain vehicle according to claim 1, wherein the driving wheel comprises a tooth ring portion (ring of teeth on outer 29) and a supporting portion (circular inner plate portion of 29 that supports the tooth ring portion of 29) configured to support the friction piece, and an axial dimension of the supporting portion is smaller than an axial dimension of the tooth ring portion (see fig.5).  
Claim 3. The starting protector for the all-terrain vehicle according to claim 1, wherein the compressing assembly comprises an elastic piece (146) and a locking piece (32), the elastic piece elastically abuts against the friction piece and is fitted over the sleeving portion, the locking piece is fitted over the locking portion and in abutting cooperation with the elastic piece.  
Claim 4. The starting protector for the all-terrain vehicle according to claim 3, wherein the elastic piece is a disk spring (146), the locking piece is a locking nut (32), and the locking portion is provided with an external thread (thread on 28 engaging 32).  
Claim 5. The starting protector for the all-terrain vehicle according to claim 1, wherein the shaft is provided with a limiting piece (35 and shaft portions of 28 at ends of 27) at each of two ends of the driven wheel.  
Claim 6. The starting protector for the all-terrain vehicle according to claim 5, wherein the limiting piece is [a] retainer ring (35 and/or shaft ring portion of 28 at end of 27), the starting protector comprises a box body (30 or 34), the shaft is arranged in the box body, and the retainer ring abuts against a side wall of the box body.  
Claim 7. The starting protector for the all-terrain vehicle according to claim 1, wherein the friction piece is configured (in shape) as a gasket and is in spline fit (see 145a, 31 and 149 in fig.6) with the sleeving portion.  
Claim 8. The starting protector for the all-terrain vehicle according to claim 1, wherein two bearings (two of the three balls 35) are arranged between the shaft and the driven wheel, and correspond (see 35 USC 112 clarity rejection elsewhere above) to inner sides of the tooth portion and the locking portion of the driven wheel, respectively.  
Claim 9. The starting protector for the all-terrain vehicle according to claim 1, wherein the tooth portion, the sleeving portion and the locking portion are successively connected in an axial direction, an outer diameter of the tooth portion is greater than an outer diameter of the sleeving portion, and the outer diameter of the sleeving portion is greater than an outer diameter of the locking portion (see fig.5).  
Claim 10. The starting protector for the all-terrain vehicle according to claim 7, wherein there are a plurality of gaskets (146, 149, 30, 34, see 35 USC 112 clarity rejection elsewhere above) in successively stacked arrangement.  
Claim 11. The starting protector for the all-terrain vehicle according to claim 1, wherein the driven wheel and the shaft is in synchronous rotation or in non-synchronous rotation (see 35 USC 112 clarity rejection elsewhere above).  

Claims 1-5, 9, 11-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Nishida US 10473082.
The prior art structure bolded below is inherently capable of performing the functional limitations that are italicized below in accordance with USPTO policy.4 
As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim meaning and scope.5  
Claim 1. A starting protector for an all-terrain vehicle, comprising: a shaft (61b), a driven wheel (61a) fitted over the shaft and comprising a tooth portion (tooth portion of 61a), a sleeving portion (middle portion of 61b) and a locking portion (right end portion of 61b as seen in fig.5), and the tooth portion being configured to be connected with an engine (5), a driving wheel (63) fitted over the sleeving portion, one side (left side of 63 as seen in fig.5) of the driving wheel being attached to the tooth portion, and the driving wheel being configured to be connected with a starting motor (47); a friction piece (right 65) fitted over the sleeving portion and being in synchronous rotation with the sleeving portion, the friction piece being attached to the other side (right side of 63 as seen in fig.5) of the driving wheel, and when starting torque of the engine exceeds a preset value, the driving wheel and the friction piece slipping relatively; and a compressing assembly (right 64 and nut abutting to the right thereof) fitted over the sleeving portion and the locking portion to compress the friction piece and the driving wheel.  
Claim 2. The starting protector for the all-terrain vehicle according to claim 1, wherein the driving wheel comprises a tooth ring portion (tooth ring portion of 63) and a supporting portion (circular flat plate portion of 63) configured to support the friction piece, and an axial dimension of the supporting portion (thinnest axial portion of 63) is smaller than an axial dimension of the tooth ring portion (axial dimension of teeth of 63).  
Claim 3. The starting protector for the all-terrain vehicle according to claim 1, wherein the compressing assembly comprises an elastic piece (65) and a locking piece (nut abutting the right of 65), the elastic piece elastically abuts against the friction piece and is fitted over the sleeving portion, the locking piece is fitted over the locking portion and in abutting cooperation with the elastic piece.  
Claim 4. The starting protector for the all-terrain vehicle according to claim 3, wherein the elastic piece is a disk spring (64), the locking piece is a locking nut (nut abutting 64), and the locking portion is provided with an external thread (external thread receiving nut).  
Claim 5. The starting protector for the all-terrain vehicle according to claim 1, wherein the shaft is provided with a limiting piece (pieces of 61b homogenously attached to opposite ends of 61a) at each of two ends of the driven wheel.  
Claim 9. The starting protector for the all-terrain vehicle according to claim 1, wherein the tooth portion, the sleeving portion and the locking portion are successively connected in an axial direction, an outer diameter of the tooth portion is greater than an outer diameter of the sleeving portion, and the outer diameter of the sleeving portion is greater than an outer diameter of the locking portion (see fig.5).  
Claim 11. The starting protector for the all-terrain vehicle according to claim 1, wherein the driven wheel and the shaft is in synchronous rotation or in non-synchronous rotation (see 35 USC 112 clarity rejection elsewhere above).  
Claim 12. An all-terrain vehicle, comprising: a starting motor (47); an engine (5), wherein the engine comprises a crankshaft (24); and a starting protector () for the all-terrain vehicle comprising: a shaft (61b), a driven wheel (61a) fitted over the shaft and comprising a tooth portion (toothed portion of 61a), a sleeving portion (portion of 61 receiving 63 thereon) and a locking portion (right portion of 61 as seen in fig.5 receiving lock nut thereon), and the tooth portion being configured to be connected with [the] engine (see fig.4); a driving wheel (63) fitted over the sleeving portion, one side (left side of 63 as seen in fig.5) of the driving wheel being attached to the tooth portion, and the driving wheel being configured to be connected with [the] starting motor (see fig.4); a friction piece (right 65 as seen in fig.5) fitted over the sleeving portion and being in synchronous rotation with the sleeving portion, the friction piece being attached to the other side (right side of 63 as seen in fig.5) of the driving wheel, and when starting torque of the engine exceeds a preset value, the driving wheel and the friction piece slipping relatively; and a compressing assembly (right 64 and nut to the right thereof as seen in fig.5)  fitted over the sleeving portion and the locking portion to compress the friction piece and the driving wheel; wherein the starting protector is arranged between the starting motor and the engine (see fig.4), the driven wheel is in transmission with the crankshaft, and the driving wheel is in transmission with the starting motor (see fig.4).  
Claim 13. The all-terrain vehicle according to claim 12, further comprising: a transmission device (45) arranged between the starting motor and the engine to transmit power; 12PIOM 1211745USwherein the transmission device comprises a first reduction gear set, a second reduction gear set and a third reduction gear set, the first reduction gear set is in transmission with the starting motor, the second reduction gear set is in transmission between the first reduction gear set and the third reduction gear set, and the first reduction gear set, the second reduction gear set and the third reduction gear set all comprise meshed gears (see figures 4, 7 and 8, as well as written descriptions of the transmission gears, see 35 USC 112 clarity rejections).  
Claim 14. The all-terrain vehicle according to claim 13, wherein the starting protector is arranged between the first reduction gear set and the second reduction gear set (see 35 USC 112 clarity rejection elsewhere above).  
Claim 15. The all-terrain vehicle according to claim 14, wherein the engine comprises [the] crankshaft in transmission with the third reduction gear set; the first reduction gear set comprises a first gear and the driving wheel meshed with each other, the first gear is arranged on a motor shaft of the starting motor, the second reduction gear set comprises the driven wheel and a fourth gear meshed with each other, the driven wheel and the driving wheel are coaxially arranged and in transmission, a third reduction gear set comprises a fifth gear and a sixth gear meshed with each other, the fifth gear and the fourth gear are coaxially arranged and in transmission, and the sixth gear is arranged on the crankshaft and is in transmission with the crankshaft (see fig.4 and written description of gears).  
Claim 16. The all-terrain vehicle according to claim 15, wherein the transmission device comprises a second shaft (shaft supporting 51 and 52), and the fourth gear and the fifth gear are duplex gears (51 and 52) rotatably arranged on the second shaft.  
Claim 17. The all-terrain vehicle according to claim 15, wherein an avoiding space (space between 51 and 52 that 63 extends into as seen in fig.4) is defined on the fourth gear and the fifth gear in an axial direction, and a part of the driving wheel extends into the avoiding space.  
Claim 18. The all-terrain vehicle according to claim 15, wherein the overrunning clutch (see 35 USC 112 clarity rejection) is arranged between the sixth gear and the crankshaft.  
Claim 19. The all-terrain vehicle according to claim 15, wherein axes of the driving wheel and the driven wheel are located [on] an axis of the first gear and adjacent to an axis of the sixth gear; axes of the fourth gear and the fifth gear are located obliquely above the axes of the driving wheel and the driven wheel and adjacent to the axis of the sixth gear (see 35 USC 112 clarity rejection).  
Claim 20. The all-terrain vehicle according to claim 12, wherein the compressing assembly comprises an elastic piece (64) and a locking piece (nut against right of 64 as seen in fig.5), the elastic piece elastically abuts against the friction piece and is fitted over the sleeving portion, the locking piece is fitted over the locking portion and in abutting cooperation with the elastic piece.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        3 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).
        
        4 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        5 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).